DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the two second flow paths" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau (20150253172).
Regarding claim 1, Landau discloses a particulate matter supply device (100) comprising: a first member (28) through which a first flow path (31a, 31b) that allows passage of particulate matter penetrates; a second member (17) through which a second flow path (15) that allows passage of particulate matter penetrates; and a movable member (18) that is disposed between the first member and the second member, has an accommodation region (26a, 26b) capable of accommodating particulate matter in the accommodation region and penetrating the movable member along a facing direction in which the first member and the second member face each other (Fig. 2), and is movable to a first position where the accommodation region communicates with the first flow path and to a second position where the accommodation region communicates with the second flow path (Figs. 3A, 6A, and 6B), wherein the first member is provided with a level-off portion (30, 34) that, when the movable member moves from the first position to the second position, levels off particulate matter so as to remove an amount of particulate matter exceeding a capacity of the accommodation region from the accommodation region (par. 0039).
Regarding claim 2, the movable member is capable of reciprocating between the first position and the second position (Fig. 3A).
Regarding claim 3, the movable member moves from the first position to the second position by moving rotationally between the first member and the second member (Fig. 3A).
Regarding claim 5, the device further comprising a first container portion (10), wherein: the first member is attached to an inside of the first container portion (Fig. 1); the second member forms a bottom portion (17) of the first container portion (Fig. 3B); 
Regarding claim 6, the device further comprising a shaft portion (11) that passes through the first container portion and is attached to the movable member (par. 0038), wherein rotation of the shaft portion about a central axis inside the first container portion causes the movable member to move rotationally between the first member and the second member, and moves the movable member from the first position to the second position (par. 0038).
Regarding claim 7, the device further comprising a first driver (12) that rotates the shaft portion about the central axis, wherein the first driver rotates the shaft portion about the central axis in forward and reverse directions to cause the movable member to reciprocate between the first position and the second position (Fig. 3A).
Regarding claim 8, the first container portion has a cylindrical portion (13) formed in a cylindrical shape; the first member is formed in a disk shape along an inner side surface of the cylindrical portion (Fig. 1), the first flow path being formed by an arc-shaped notch (Fig. 5A); and a level-off portion (30 and 34) is formed on a circumferential end of the first member (Fig. 5A).
Regarding claim 9, an inclined surface (30) inclined with respect to the vertical direction is formed on the circumferential end of the first member.
Regarding claim 10, the second member supports the first member and the movable member (Fig. 1): the first member is attached to the second member in a state where a gap (defined by walls 13 and 17) is formed between the first member and the 
Regarding claim 11, two of the second flow paths (13 and 15) are formed in the second member.
Regarding claim 12, two of the accommodation regions (26a and 26b) are formed in the movable member.
Regarding claim 13, when the movable member is disposed in a position where the accommodation region on one side of the two accommodation regions communicates with the second flow path on one side of the two second flow paths, the accommodation region on the other side communicates with the first flow path (Fig. 6B), and when the movable member is disposed in a position where the accommodation region on the other side of the two accommodation regions communicates with the second flow path on the other side of the two second flow paths, the accommodation region on one side communicates with the first flow path (Fig. 6A).
Regarding claim 14, the device further comprising a second container portion (80), wherein the second container portion and the first member are connected such that a space inside the second container portion communicates with the first flow path of the first member (Fig. 1).
Regarding claim 15, the movable member includes a pin (22), a plate member (18) capable of moving rotationally about the pin, and a plate portion (24) attached to the plate member and having the accommodation region, and the plate member and the plate portion are attached by engaging with each other (par. 0038).
Regarding claim 16, the device further comprising a second driver (11) that moves the plate member rotationally about the pin, wherein the second driver moves the plate member rotationally in forward and reverse directions to cause the movable member to reciprocate between the first position and the second position (Fig. 3A).
Regarding claim 17, a portion (24) of the movable member in which the accommodation region is formed is changeable according to a desired amount of particulate matter falling from the second flow path (par. 0038).
Regarding claim 18, a portion of the movable member in which the accommodation region is formed is changeable according to a desired falling position of particulate matter falling from the second flow path (Fig. 3A shows that the movable member may be adjusted to any position between the first and second position as desired).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bateman (0901868).
Regarding claim 1, Bateman discloses a particulate matter supply device (Fig. 1) comprising: a first member (4) through which a first flow path (7) that allows passage of particulate matter penetrates; a second member (8) through which a second flow path (23) that allows passage of particulate matter penetrates; and a movable member (12) that is disposed between the first member and the second member, has an accommodation region (16, 19, 13) capable of accommodating particulate matter in the accommodation region and penetrating the movable member along a facing direction in which the first member and the second member face each other (Fig. 1), and is movable to a first position (Fig. 1) where the accommodation region communicates with 
Regarding claim 4, the movable member moves from the first position to the second position by moving linearly between the first member and the second member (Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau in view of Jones et al. (20070267087).
Regarding claim 19, Landau discloses a supply portion that supplies particulate matter.
Landau DIFFERS in that it does not disclose the supply portion that supplies particulate matter is configured by an arm of a robot. Attention, however, is directed to the Jones reference, which discloses a robot arm (16) for moving a container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONNELL A LONG/Primary Examiner, Art Unit 3754